DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims overcome the 35 USC 112 rejection from the previous office action.
Applicant’s arguments with respect to 35 USC 102 rejection of claims 1, 25 and 42 have been fully considered and are persuasive.  Applicant argues that Steenwyk (US Patent 8,469,177) does not disclose an electromagnetic coil that generates a magnetic field that urges a shoe towards a diverting path and instead only recites that an electromagnetic coil urges a shoe towards a diverting path using a mechanical guide. The examiner agrees with this assessment.  Applicant also argues that claim 1 is non-obvious over Steenwyk and the other art of record because no objective reason has been proffered as to why one of ordinary skill in the art would be motivated to modify Steenwyk to replace its mechanical guide-based switch with an electromagnetic-based switch.  The examiner agrees with this assessment.  Applicant also argues to the extent that Steenwyk discloses any reversal of current flow, in col. 12, that reversal is performed for the purposes of better controlling the movement of the mechanical guide as it nears its two positions (see, e.g., the graphs of gate physical position and coil current in Figs. 17A-17B), rather than recovering energy as is the case with claim 1.  The examiner agrees with this assessment.  Applicant also argues Steenwyk does not disclose the magnetic attraction and/or repulsion of new claim 43.  The examiner agrees with this assessment.  Applicant also argues Steenwyk does not disclose the multi-cycle alternating of new claim 44.  The examiner agrees with this assessment.  Applicant also argues Steenwyk does not disclose any alternating performed while maintaining a hold-on current as in claim 45.  The examiner agrees with this assessment.  Therefore, the 35 USC 102 rejection of claim 1, 25 and 42 has been withdrawn.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Cochran (US Pub 2003/0132143) discloses a method of diverting a shoe (24, 26) on a conveyor (10) with an electromagnetic switch (22) configured to selectively direct the shoe from an input path to one of a non-diverting path and a diverting path (fig 3), the method comprising: energizing an electromagnetic coil (41) of the electromagnetic switch to generate a magnetic field urging the shoe towards the diverting path, wherein energizing the electromagnetic coil includes supplying an electrical current to the electromagnetic coil (paragraph 0030, 0038 and 0042).
The primary reason for the allowance of claim 1 is the inclusion of while generating the magnetic field with the electromagnetic coil, alternating between supplying electrical current to the electromagnetic coil and reversing current flow through the electromagnetic coil to recover energy from the electromagnetic coil in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 25, Cochran (US Pub 2003/0132143) discloses an electromagnetic switch (22) for selectively directing a shoe (24, 26) on a conveyor (10) from an input path to one of a non-diverting path and a diverting path (fig 3), the electromagnetic switch comprising: an electromagnetic coil (41); and a drive circuit (60) coupled to the electromagnetic coil, the drive circuit configured to energize the electromagnetic coil to generate a magnetic field urging the shoe towards the diverting path (paragraph 0030, 0038 and 0042).
The primary reason for the allowance of claim 25 is the inclusion of the drive circuit is further configured to, during energization of the electromagnetic coil, alternate between supplying electrical current to the electromagnetic coil and reversing current flow through the electromagnetic coil to recover energy from the electromagnetic coil in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 42, Cochran (US Pub 2003/0132143) discloses a controller for an electromagnetic switch (22) configured to selectively direct a shoe (24, 26) on a conveyor (10) from an input path to one of a non-diverting path and a diverting path (fig 3), the controller comprising: one or more processors (computer based control; paragraph 0042); and program code executable by the one or more processors to: energize an electromagnetic coil (41) of the electromagnetic switch to generate a magnetic field urging the shoe towards the diverting path, wherein the controller is configured to energize the electromagnetic coil by causing an electrical current to be supplied to the electromagnetic coil (paragraph 0030, 0038 and 0042).
The primary reason for the allowance of claim 42 is the inclusion of while the electromagnetic coil is energized to generate the magnetic field, alternate between causing the electrical current to be supplied to the electromagnetic coil and causing current flow to be reversed through the electromagnetic coil to recover energy from the electromagnetic coil in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        7/12/2022